Per Curiam.
It was error to charge that the plaintiff was as a matter of law a licensee. When he came upon the premises to deliver the telegram he was an invitee. Whether by his subsequent conduct he lost that status and became a mere licensee or trespasser was a question of fact for the jury to determine, taking into account the position of the office door, the validity of plaintiff’s claim that he reasonably failed to notice the position of the office door, and the plaintiff’s contention that he acted reasonably in entering further into the premises in search of the office, and the other circumstances of the ease. It was also error to charge that if the premises were maintained in accordance with the rules and ordinances of the city of New York, there can be no negligence predicated upon the maintenance of these slots in conformity with the ordinances and without guards. For these reasons the judgment appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.